PER CURIAM.
[¶ 1] Carroll F. Look Construction Company, Inc., appeals from a judgment entered in the Superior Court (Hancock County, Mead, J.) denying its motion for relief from an earlier stipulated judgment (Atwood, J.). Contrary to the Company’s assertions, competent evidence in the record supports the court’s determination that Gary E. Williams did not derail the parties’ settlement agreement, see Estate of McCormick, 2001 ME 24, ¶35, 765 A.2d 552, 564; White v. Fleet Bank of Me., 2005 ME 72, ¶ 11, 875 A.2d 680, 683, and the *417court did not abuse its discretion in denying the Company’s motion to vacate pursuant to M.R. Civ. P. 60(b)(3), (6), see Estate of Shapiro, 1999 ME 25, ¶ 14, 723 A.2d 886, 889. Further, contrary to the Company’s contentions, Hamill v. Bay Bridge Assocs., 1998 ME 181, ¶¶5-6, 714 A.2d 829, 831, is distinguishable from the instant case, and the court did not err in denying the Company’s motion to vacate pursuant to M.R. Civ. P. 60(b)(4) because the stipulated judgment was not void. See Land Use Regulation Comm’n v. Tuck, 490 A.2d 649, 652-53 (Me.1986).
[¶ 2] Because we conclude that the Company’s appeal was instituted primarily for delay, we award Williams treble costs and $1000 towards his counsel fees on appeal. M.R.App. P. 13(f).
The entry is:
Judgment affirmed. Carroll F. Look Construction Company, Inc., to pay treble costs and $1000 towards Williams’s counsel fees on appeal pursuant to M.R.App. P. 13(f).